DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered.

Status of the Claims
Claims 30-37 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vinay C. Trivedi-Parmar on 15 June 2021.

The application has been amended as follows: 
Cancel claims 7, 9 and 28-29.
Claim 30, line 1, replace “The” with -- A feed --; replace “according to claim 7” with -- for enhancing environmental enrichment of pigs --; and immediately following “wherein the” insert -- feed --.
Claim 30, line 4, replace “fibre” with -- fiber --.
Claim 30, line 18, immediately following “wherein the” insert -- feed --.
Claim 30, line 19, immediately following “5 kg/cm2” insert -- , and the percentages are based on the total weight of the feed composition --.
Claim 31, line 1, immediately following “The” insert -- feed --; replace “7” with -- 30 --; and immediately following “wherein the” insert -- feed --.
Claim 31, line 4, replace “fibre” with -- fiber --.
Claim 31, line 15, delete “and”.
Claim 31, line 19, immediately following “wherein the” insert -- feed --.
Claim 31, line 20, immediately following “5 kg/cm2” insert -- , and the percentages are based on the total weight of the feed composition --.
Claim 32, line 1, replace “The” with -- A feed --; replace “according to claim 7” with -- for enhancing environmental enrichment of pigs --; and immediately following “wherein the” insert -- feed --.
Claim 32, line 4, replace “fibre” with -- fiber --.

Claim 32, line 20, immediately following “5 kg/cm2” insert -- , and the percentages are based on the total weight of the feed composition --.
Claim 33, line 1, immediately following “The” insert -- feed --; replace “7” with -- 32 --; and immediately following “wherein the” insert -- feed --.
Claim 33, line 4, replace “fibre” with -- fiber --.
Claim 33, line 15, delete “and”.
Claim 33, line 20, immediately following “wherein the” insert -- feed --.
Claim 33, line 21, immediately following “5 kg/cm2” insert -- , and the percentages are based on the total weight of the feed composition --.
Claim 34, line 1, replace “The” with -- A --; and replace “according to claim 7” with -- for enhancing environmental enrichment of pigs --.
Claim 34, line 4, replace “fibre” with -- fiber --.
Claim 34, line 19, immediately following “5 kg/cm2” insert -- , and the percentages are based on the total weight of the composition --.
Claim 35, line 1, replace “7” with -- 34 --.
Claim 35, line 4, replace “fibre” with -- fiber --.
Claim 35, line 15, delete “and”.
Claim 35, line 20, immediately following “5 kg/cm2” insert -- , and the percentages are based on the total weight of the composition --.
Claim 36, line 1, replace “The” with -- A --; and replace “according to claim 7” with -- for enhancing environmental enrichment of pigs --.
Claim 36, line 4, replace “fibre” with -- fiber --.
2” insert -- , and the percentages are based on the total weight of the composition --.
Claim 37, line 1, replace “7” with -- 34 --.
Claim 37, line 4, replace “fibre” with -- fiber --.
Claim 37, line 15, delete “and”.
Claim 37, line 21, immediately following “5 kg/cm2” insert -- , and the percentages are based on the total weight of the composition --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to a composition for enhancing environmental enrichment of pigs, wherein the composition consists essentially of or consists of specific weight percentages of molasses, insoluble fiber, triglyceride oil, salt, hardening agent and water.  Instant claims 30-33 state that the composition is a feed composition; and claims 32-33 and 36-37 also recite sugar.
The closest prior art is US 4,171,385 (Skoch et al.) which discloses animal feed blocks for cattle.  Skoch et al. require a phosphorous source and a clay in order to disperse and suspend the energy supplying ingredients without an emulsifying agent.  The instant claims do not include a phosphorous source or a clay.  Therefore, Skoch et al. do not teach or suggest compositions consisting essentially of or consisting of the instantly claimed components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616